Name: Council Regulation (EEC) No 577/93 of 8 March 1993 totally or partially suspending the duties applicable to certain products falling within Chapters 1 to 24 of the combined nomenclature and originating in Malta (1993)
 Type: Regulation
 Subject Matter: Europe;  international trade;  tariff policy
 Date Published: nan

 13 . 3 . 93 Official Journal of the European Communities No L 61 / 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 577/93 of 8 March 1993 totally or partially suspending the duties applicable to certain products falling within Chapters 1 to 24 of the combined nomenclature and originating in Malta (1993) HAS ADOPTED THIS REGULATION : Article 1 1 . From 1 January to 31 December 1993 products listed in the Annex and originating in Malta shall be imported into the Community at the rates of duty indi ­ cated in the Annex for each product. Within the context of these tariff suspensions the Portu ­ guese Republic shall apply customs duties calculated in accordance with the relevant provisions of the Protocol to the Association Agreement between the European Economic Community and Malta consequent on the accession of Spain and Portugal . 2. For the purposes of applying this Regulation, the rules of origin shall be those in force at the time for the implementation of the Agreement establishing an Associ ­ ation between the European Economic Community and Malta. THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to Council Regulation (EEC) No 3033/80 of 11 November 1980 laying down the trade arrange ­ ments applicable to certain goods resulting from the processing of agricultural products ('), and in particular Article 12 thereof, Having regard to the proposal from the Commission, Whereas, pursuant to Annex I to the Agreement establi ­ shing an Association between the European Economic Community and Malta (2) the Community must partially suspend the Common Customs Tariff duties applicable to certain products ; whereas it would also be appropriate provisionally to adjusts or supplement certain of the tariff benefits provided for in the said Annex ; whereas, in respect of products listed in the Annex to this Regulation and originating in Malta, the Community should accordingly suspend the fixed component of the charge applicable to goods covered by Regulation (EEC) No 3033/80 and the customs duty applicable to other goods at the levels indicated for each product from 1 January to 31 December 1993 ; Whereas, in the context of the said tariff suspensions, the Portuguese Republic will apply customs duties calculated in accordance with the said Protocol to the Agreement establishing an Association between the European Economic Community and Malta consequent on the accession of the Kingdom of Spain and the Portuguese Republic to the Community (3) ; Whereas the decision for the suspension of customs duties on products covered by this Regulation should be taken by the Community, Article 2 Where products benefiting from the arrangements, provided for in Article 1 , are imported into the Commu ­ nity in such quantities or at such prices that they cause or threaten to cause material injury to Community producers of like or directly competing products, the duties appli ­ cable may be partially or totally reimposed on the products concerned. Such measures may be taken also in the event of material injury or threat of material injury limited to one region of the Community. (') OJ No L 323, 29 . 11 . 1980, p . 1 . Regulation as last amended by Regulation (EEC) No 1436/90 (OJ No L 138, 31 . 5. 1990, p. 9). Article 3 1 . In order to implement Article 2 the Commission may adopt a Regulation reimposing customs duties for a given period. (2) OJ No L 61 , 14. 3 . 1971 , p. 3 . 0 OJ No L 81 , 23. 3. 1989, p. 11 . No L 61 /2 Official Journal of the European Communities 13 . 3. 93 2. Where a Member State asks the Commission to adopt such a Regulation, the Commission shall reach its decision within a maximum of 10 working days from the day on which it receives the request and shall inform the Member States of the action taken. 3 . Any Member State may refer the measure taken by the Commission to the Council within 10 working days of notification . The fact that the matter is referred to the Council shall not cause the measure to be suspended. The Council shall meet immediately. It may, acting on a qualified majority, amend or rescind the measure in ques ­ tion . Article 4 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Communities. It shall apply as from 1 January 1993. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 March 1993 . For the Council The President N. HELVEG PETERSEN 13 . 3. 93 Official Journal of the European Communities No L 61 /3 ANNEX List of products falling within Chapters 1 to 24 originating in Malta (a) Order No CN code Description Rate of duty (b) (1 ) (2) (3) (4) 16.0040 0206 10 99 Edible offal fresh, chilled or frozen 2% 0206 21 00 Of bovine animals 1 6.0055 0208 10 10 Other meat and edible meat offal, fresh, chilled or frozen of domestic rabbits 7 % 16.0060 0208 10 90 Of rabbits, other than domestic rabbits, or hares Free 16.0070 0208 20 00 Of frogs' legs 16.0160 0302 65 Dogfish and other sharks 4% 16.0210 0303 75 Dogfish and other sharks 4 % 16.0230 0304 10 11 Fish fillets and other fish meat, chilled or frozen 10% 0304 20 1 1 Frozen fillets of trout 16.0330 0306 12 Lobsters 4% 16.0340 0306 13 10 Shrimps and prawns 1 6.0350 0306 1 3 90 Other shrimps and prawns 4,5 % 16.0360 0306 14 Crabs 4 % 16.0370 0306 19 10 Freshwater crayfish 1 6.0380 ex 0306 19 90 Perullus spp, 16.0400 0306 22 Lobsters .4% 16.0410 0306 23 10 Shrimps and prawns 1 6.0420 0306 23 90 Other shrimps and prawns 4,5 % 16.0500 0307 39 90 Mussels (Perna spp.) 4% 16.0510 0307 41 Cuttlefish and squid 0307 49 1 1 16.0520 0307 49 19 Cuttlefish 5,5% 16.0530 0307 49 31 Squid 4% 0307 49 33 0307 49 35 0307 49 38 16.0540 0307 49 51 Cuttlefish 16.0550 0307 49 71 Squid 0307 49 91 0307 49 99 (a) Notwithstanding the rules for the interpretation of the combined nomenclature, the wording for the description of the products is to be considered as having no more than an indicative value, the preferential scheme being determined, within the context of this Annex, by the coverage of the CN codes. Where ex CN codes are indicated, the preferential scheme is to be determined by application of the CN code and corresponding description taken toge ­ ther. (b) Without prejudice to the levying of any additional duties applicable. No L 61 /4 Official Journal of the European Communities 13 . 3. 93 ( 1 ) (2) ^ (3) ¢ W 16.0560 0307 51 00 Octopus 4% 0307 59 10 0307 59 90 0307 91 00 0307 99 13 0307 99 19 0307 99 90 1 6.0570 0409 00 00 Natural honey 25 % 16.0580 Edible products of animal origin, not elsewhere specified or included 4 % ex 0410 00 00  Royal jelly ex 0410 00 00  Other 2 % 1 6.0690 0603 90 00 Cut flowers and flower buds of a kind suitable for bouquets or for ornamental purposes, dried, dyed, bleached, impregnated or otherwise prepared 7 % 16.0734 0707 00 19 Cucumber, fresh or chilled, from 16 May to 31 October 16% 16.0740 Other vegetable, fresh or chilled 12 % ex 0709 20 00 Asparagus, from 31 October 16.0750 ex 0709 30 00 Aubergines, from 1 January to 31 March 9% 16.0760 ex 0709 40 00 Celery, other than celeriac, from 1 January to 31 March 1 6.0790 ex 0709 90 90 Pumpkins and courgettes, from 1 January to the last day of February 9 % Other, excluding parsley and okra (Hibiscus esculentus L. or Abelmoschus escu ¢ lentus (L) Moench) from 1 January to 31 March 16.0825 0711 40 00 Cucumbers and gherkins 12% 16.0860 ex 0712 30 00 Mushrooms, excluding cultivated mushrooms 6% 16.0880 0713 10 90 Dried leguminous vegetables, shelled, whether or not skimmed or split 2% 16.1070 ex 0807 10 10 Watermelons, from 1 November to 30 April 6,5% 16.1300 0814 00 00 Peel of citrus fruit or melons, fresh, frozen, dried or provisionally preserved in Free brine, in sulphur water or in other preservative solutions 16.1610 121210 91 Locust bean seeds, not decorticated, crushed or ground Free E 6. 1620 1212 10 99 Other locust bean seeds 6% 1 6.2020 Other fixed vegetable fats and oils (including jojoba oil) and their fractions 2,5 % 1515 21 10 Maize (corn) oil and its fractions for technical or industrial uses other than the manufacture of foodstuffs for human consumption (e) 16.2290 ex 1602 90 31 Prepared or preserved rabbit 14% 16.2510 1704 90 30 White chocolate 4% 16.2520 ex 1704 90 51 Other plates, including marzipan 6% 1704 90 55 Throat pastilles and cough drops 1704 90 61 Sugar-coated (panned) goods 1 704 90 65 Gum confectionery and jelly confectionery 1704 90 71 Boiled sweets whether or not filled 1704 90 75 Toffees, caramels and similar sweets 1704 90 81 Compressed tablets 1704 90 99 Other 13 . 3. 93 Official Journal of the European Communities No L 61 /5 0) (2)_ (3) (4) 16.2580 Food preparations of flour, meal, starch nor malt extract, not containing cocoa powder or containing cocoa powder in a proportion by weight of less than 50 %, not elsewhere specified or included ; food preparations of goods of heading Nos 0401 to 0404, not containing cocoa powder or containing cocoa powder in a proportion by weight of less than 10 %, not elsewhere specified or included ex 1901 10 00 Preparations for infant use, put for retail sale, not containing cocoa powder Free 1901 20 00 Mixed and doughs for the preparation of bakers' wares of heading No 1905 ex 1901 90 90 Other, not containing cocoa powder 16.2600 Prepared foods obtained by the swelling or roasting for cereals or cereal products (for example, corn flakes), cereals, other than maize (corn), in grain form, pre-cooked or otherwise prepared 1904 10 10 Prepared food obtained by the swelling or roasting of cereals or cereal products Free 1904 10 30 1904 10 90 16.2610 1904 90 10 Of rice 3% 16.2620 1904 90 90 Of other cereals 2% 16.2630 1905 10 00 Crispbread Free 16.2660 1905 90 10 Matzos Free 16.2670 1905 90 20 Communion wafers, empty cachets of a kind suitable for pharmaceutical use, Free sealing wafers, rice paper and similar products 16.2680 1905 90 30 Bread 4% 16.2690 Vegetables, fruit, nuts and other edible parts of plants, prepared or preserved by 14 % vinegar or acetic acid 2001 20 00  Onions 16.2700 2001 90 50  Mushrooms 14% ex 2001 90 80  Other, excluding 'mixed pickles', sweet peppers and papaya chutney 16.2750 ex 2004 90 30 Capers 12% 16.2800 2005 90 30 Capers 12% 1 6.2820 Fruits, nuts, fruit-peel and other parts of plants, preserved by sugar (drained, 6 % glace or crystallized) ex 2006 00 39 Other, with a sugar content exceeding 1 3 % by weight Fruit falling within heading Nos 0801 , 0803, 0804 (except figs and pineapples), 0805 40 00, 0807 20 00, 0810 40 10, 0810 40 50, 0810 30 90, 0810 20 90, 0810 40 90, 0810 90 10, 0810 90 30 and 0810 90 80 16.2830 ex 2006 00 90 Other, with a sugar content not exceeding 13% 6% Fruit falling within heading Nos 0801 , 0803, 0804 (except figs and pineapples), 0805 40 00, 0807 20 00, 081040 10, 08104050, 08103090, 08102090, 0810 40 90, 0810 90 10, 0810 90 30 and 0810 90 80 1 6.2840 Jams, fruit jellies, marmalades, fruit or nut puree and fruit or nut pastes, being 8 % cooked, preparations, whether or not containing added sugar or other sweete ­ ning matter ex 2007 10 90 Other Fruit falling within heading Nos 0801 , 0803, 0804 (excluding figs and pineap ­ ples), 0807 20 00, 0810 20 90, 0810 30 90, 0810 40 10, 0810 40 50, 0810 40 90, 0810 90 10, 0810 90 30 and 0810 90 80 16.2850 Jams and marmalades of citrus fruit 18 % ex 2007 91 10 With a sugar content exceeding 30 % by weight, excluding orange jam and marmalade ex 2007 91 30 With sugar content exceeding 13 % but not exceeding 30 % by weight, exclu ­ ding orange jam and marmalade No L 61 /6 Official Journal of the European Communities 13. 3. 93 ( 1 ) (2) (3) (4) 16.2860 ex 2007 91 90 Other, excluding orange jam and marmalade 19% 16.2865 2007 99 31 Jam, jellies marmalades, cherry puree and cherry pastes with a sugar content exceeding 30 % by weight 25 % 16.2870 ex 2007 99 39 With a sugar content exceeding 30% by weight 8% Fruit falling within heading Nos 0801 , 0803, 0804 (except figs and pineapples), 0807 20 00, 0810 20 90, 0810 30 90, 0810 40 10, 0810 40 50, 0810 40 90, 0810 90 10, 0810 90 30 and 0810 90 80 16.2880 ex 2007 10 10 With a sugar content exceeding 13 % but not exceeding 30 % by weight 8 % ex 2007 99 59 Fruit falling within heading Nos 0801 , 0803, 0804 (except figs and pineapples), 0807 20 00, 0810 20 90, 0810 30 90, 0810 40 10, 0810 40 SO, 0810 40 90, 0810 90 10, 0810 90 30 and 0810 90 80 16.2890 ex 2007 99 90 Other 8% Fruit falling within heading Nos 0801 , 0803, 0804 (excluding figs and pineap ­ ples), 0807 20 00, 0810 20 90, 0810 30 90, 0810 40 10, 0810 40 50, 0810 40 90, 0810 90 10, 0810 90 30 and 0810 90 80 16.2900 Fruits, nuts and other edible parts of plants, otherwise prepared or preserved, 6 % whether or not containing added sugar or other sweetening matter or spirit, not elsewhere specified or included 2008 11 91 Ground-nuts 2008 11 99 Other, including mixtures in immediate packings of a net content exceeding ex 2008 19 10 1 kg, excluding almonds, walnuts and hazelnuts 16.3290 Fruit juices (including grape musts) and vegetable juices, unfermented and not 28 % containing added spirit, whether or not containing added sugar or other sweete ­ ning matter 2009 20 1 1 Grapefruit juices 1 6.3300 2009 20 1 9 Grapefruit juice 28 % 16.3310 2009 20 91 Grapefruit juice 7% 2009 20 99 16.3320 ex 2009 30 31 Citrus fruit juices (excluding lemon juices) containing added sugar 13% . ex 2009 30 39 Citrus fruit juices (excluding lemon juices) not containing added sugar 16.3340 2009 30 91 Other citrus fruit juices 14% With an added sugar content exceeding 30 % by weight 2009 30 95 With an added sugar content not exceeding 30 % by weight 163360 2009 40 30 Pineapple juice 17% 16.3370 2009 40 91 Pineapple juice 17% 16.3400 ex 2009 80 39 Date juice Free 16.3550 2102 10 31 Bakers' yeast 4% 2102 10 39 16.3580 2102 20 90 Other Free 16.3760 Preparation of a kind used in animal feeding 3 % 2309 10 90 Other dog or cat food 13 . 3 . 93 Official Journal of the European Communities No L 61 /7 Taric codes Order No CN code Taric code 16.0380 ex 0306 19 90 0306 19 90*20 16.0580 ex 0410 00 00 0410 00 00*10 ex 0410 00 00 0410 00 00*90 16.0740 ex 0709 20 00 0709 20 00*12 *92 1 6.0750 ex 0709 30 00 0709 30 00 * 1 0 * 20 16.0760 ex 0709 40 00 0709 40 00*13 * 91 16.0790 ex 0709 90 90 0709 90 90 * 12 * 23 * 24 * 31 * 51 * 52 * 58 * 91 16.0860 ex 0712 30 00 0712 30 00*22 0712 30 00*24 0712 30 00*27 16.1070 ex 0807 10 10 0807 10 10*10 * 20 16.2290 ex 160290 31 160290 31*20 16.2520 ex 1704 90 51 1704 90 51*90 16.2580 ex 1901 1000 1901 1000*16 1901 10 00*18 1901 10 00*96 1901 10 00*98 ex 1901 90 90 1901 90 90*16 1901 90 90*18 1901 90 90*97 1901 90 90*99 Order No CN code Taric code 16.2700 ex 2001 90 80 2001 90 80*41 * 49 * 51 ' 59 * 61 * 69 * 70 * 92 * 93 * 97 ' 98 16.2750 ex 2004 90 30 2004 90 30*20 16.2820 ex 2006 00 39 2006 00 39*10 16.2830 ex 2006 00 90 2006 00 90*10 1 6.2840 ex 2007 10 90 2007 10 90*10 16.2850 ex 2007 91 10 200791 10*19 ex 2007 91 30 2007 91 30*19 16.2860 ex 200791 90 200791 90*19 16.2870 ex 2007 99 39 2007 99 39*10 16.2880 ex 2007 10 10 2007 10 10*10 ex 2007 99 59 2007 99 59 * 1 0 1 6.2890 ex 2007 99 90 2007 99 90 * 1 0 16.2900 ex 2008 19 10 2008 19 10*90 16.3320 ex 2009 30 31 2009 30 31*90 ex 2009 30 39 2009 30 39*90 16.3400 ex 2009 80 39 2009 80 39*20